COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                         ORDER TO SUPPLEMENT THE REPORTER’S RECORD

Appellate case name:       In the Matter of Approximately $80,600.00

Appellate case number:     01-14-00424-CV; 01-15-00874-CV

Trial court case number: 1417446; 1210228

Trial court:               351st District Court of Harris County

        On February 8, 2017, the State filed a request for supplementation of the reporter’s record.
The court reporter has filed a notice of non-payment. This Court ORDERS that the records
requested by the State be prepared and submitted to this Court by March 13, 2017. See TEX. R.
APP. P. 34.6(d). The cost of preparing this record will be assessed as part of the costs of this appeal
upon issuance of this Court’s judgment. See id.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually


Date: February 27, 2017